BROCK, Chief Judge.
All of the assignments of error by Marshall Lee Brooks are to the trial judge’s instructions to the jury. In our view, no useful purpose will be served by a detailed discussion of these. We have carefully examined each argument advanced by appellant *508and have examined the instructions to the jury. In our opinion, the instructions fairly and impartially submit the case to the jury under applicable principles of law. Reading the instructions in context and as a whole, we find no prejudicial error.
No error.
Judges Campbell and Britt concur.